United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2108
Issued: August 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2009 appellant filed a timely appeal from the April 22, 2009 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim
and a July 24, 2009 nonmerit decision denying his request for an oral hearing. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a traumatic injury while in the
performance of duty on March 12, 2009; and (2) whether the Office properly denied his request
for an oral hearing.
FACTUAL HISTORY
On July 16, 2006 appellant, then a 54-year-old rehabilitation clerk, filed a traumatic
injury claim (Form CA-1) alleging that on March 12, 2009 he sustained a back injury when he
lifted a ream of paper from a box. He felt pain in his lower back and legs and his back stiffened
up.

Appellant submitted March 12, 2009 statements from Training Manager Tracie Graham
and Coworker Yvette Williams. Two minutes after Ms. Graham observed him bending over a
box of copy paper on the day in question, she witnessed appellant walking slowly back to his
desk. Appellant stated that he felt something tear in his back. Ms. Williams stated that appellant
cursed and stated that he heard something tear in his back shortly after the alleged incident.
The employing establishment controverted the claim. It contended that lifting a ream of
paper weighing less than 20 pounds fell within appellant’s work restrictions and he failed to
provide medical documentation establishing a causal relationship between his claimed condition
and the alleged incident.
The record contains a job offer for a modified sales services position, which appellant
accepted on February 27, 2008 pursuant to restrictions related to a 1989 injury. Duties of the
position were considered clerical and included opening, date-stamping and organizing mail,
sending out mail and making photocopies.
By letter dated March 23, 2009, the Office informed appellant that the evidence
submitted was insufficient to establish that the incident occurred as alleged or that he had
sustained an injury as a result of the alleged incident. Appellant was advised to submit
additional information and evidence, including witness statements and a physician’s report,
which contained a diagnosis and explanation as to how his diagnosed condition resulted from the
claimed employment event.
Appellant submitted a March 18, 2009 report from Dr. Jeffrey A. Baum, a Boardcertified orthopedic surgeon, who stated that, while working a few days earlier, appellant felt a
burning pain in his back after lifting a ream of paper. Since then he experienced low back pain,
burning and intermittent pain in his left leg. Dr. Baum noted that appellant had a history of
multiple back surgeries. On examination, appellant had no tension signs with either leg out to 90
degrees. Reflexes were decreased 1+ and symmetric in knees and ankles. There was no pain
with range of motion of either hip or either knee; however, left hip motion caused low back pain.
Dr. Baum restricted appellant from working pending a magnetic resonance imaging (MRI) scan.
The record contains a March 12, 2009 report from an emergency medical service
reflecting that appellant was transported to St. Margaret Hospital on that date after lifting a ream
of paper at work.
A March 23, 2009 MRI scan of the lumbar spine reflected a diminutive spinal canal;
foraminal narrowing bilaterally at L4-5; and central protrusion causing bilateral recess and
central canal narrowing. There was moderate L3-4 and mild L2-3 foraminal encroachment
mostly by facet hypertrophy. The record contains disability slips from Dr. Baum dated March 18
and 26, 2009; a request for physical therapy dated April 1, 2009; and a physical therapy
rehabilitation plan dated March 31, 2009. The record also contains a March 27, 2009 note from
Dr. Erica Bial, a Board-certified internist, reflecting that appellant received a nerve root injection
at L3-4, L4-5 and L5-S1.

2

On March 26, 2009 Dr. Baum noted that appellant’s MRI scan showed more concentric
narrowing from a congenital basis, as well as a protruding disc at L4-5. He advised that
appellant’s back condition had worsened since October 2006, noting significant left leg pain.
Appellant submitted a March 12, 2009 emergency room report from the University of
Pittsburgh Medical Center. He was examined by Dr. David R. Deitz, Board-certified in the field
of family medicine. Appellant reported that he had been performing “laboring work” at the
employing establishment. While lifting at work that day, he experienced low back pain, which
radiated down to both extremities. Appellant noted that he had five previous lumbar surgeries.
On examination, Dr. Deitz found diffuse lumbar tenderness at the L3-4 area and no mid-line
tenderness. Straight leg raise test was negative. X-rays showed degenerative joint disease. He
diagnosed acute lumbar sprain. The record contains a March 12, 2009 report of an x-ray of the
lumbar spine.
In a decision dated April 22, 2009, the Office denied appellant’s claim. It accepted that
appellant lifted a ream of paper on March 12, 2009. It found that the medical evidence was
insufficient to establish that the accepted incident caused his claimed back condition.
On June 23, 2009 appellant requested an oral hearing. In support of his request, he
submitted physician’s reports, reports of MRIs and x-rays and hospital records from March 12
through June 16, 2009.
By decision dated July 24, 2009, the Office denied appellant’s request for a hearing as
untimely. It determined that the issue involved could be addressed equally well on
reconsideration, by submitting evidence establishing that his claimed medical condition was
caused by the accepted employment incident.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for payment of compensation for
disability or death of an employee, resulting from personal injury sustained while in the
performance of duty.1 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
“arising out of and in the course of employment.”2
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is

1

5 U.S.C. § 8102(a).

2

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).

3

causally related to the employment injury.3 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the “fact of injury,” consisting of
two components which must be considered in conjunction with one another. The first is whether
the employee actually experienced the incident that is alleged to have occurred at the time, place
and in the manner alleged. The second is whether the employment incident caused a personal
injury and generally this can be established only by medical evidence.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship.6 Neither the mere
fact that a disease or condition manifests itself during a period of employment, nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents, is
sufficient to establish a causal relationship.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.8
However, it is well established that proceedings under the Act are not adversarial in
nature and while the claimant has the burden of establishing entitlement to compensation, the
Office shares responsibility in the development of the evidence to see that justice is done.9
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty.
3

Robert Broome, 55 ECAB 339 (2004).

4

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q), (ee).
5

Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, claiming as executrix of the estate of
Lionel F. Richard, 53 ECAB 430 (2002); Dorothy L. Sidwell, 36 ECAB 699 (1985); William J. Cantrell, 34 ECAB
1233 (1993).

4

The Office accepted that the March 12, 2009 lifting incident occurred as alleged, but
found that there was insufficient medical evidence to establish that appellant’s back condition
was caused by the lifting of a ream of paper at work. The Board finds, however, that the medical
evidence of record generally supports that appellant sustained an injury on March 12, 2009.
On March 12, 2009 Dr. Deitz stated that appellant had sustained an acute lumbar sprain
while lifting at work that day. His report reflects an understanding of appellant’s preexisting
lumbar condition, which included five surgeries. It contains a factual and medical history,
examination findings and a specific diagnosis. Although Dr. Deitz did not fully explain the
process whereby appellant’s diagnosed acute lumbar sprain resulted from lifting a ream of paper,
his report generally supports appellant’s claim that his diagnosed condition was caused or
aggravated by the accepted incident.
On March 18, 2009 Dr. Baum stated that, while working a few days earlier, appellant
experienced a burning pain in his low back after lifting a ream of paper and since then, he had
experienced lower back pain, burning and intermittent pain in his left leg. He provided a medical
history and detailed examination findings including low back pain with left hip motion, and
restricted appellant from working pending an MRI scan. On March 26, 2009 Dr. Baum noted
that appellant’s MRI scan showed more concentric narrowing from a congenital basis, as well as
a protruding disc at L4-5. He advised that appellant’s condition had worsened since October
2006, noting that he had significant left leg pain due to his back condition. Dr. Baum’s reports
do not provide a definitive diagnosis or an opinion as to the cause of appellant’s condition, but
they are factually consistent with his treatment for a lumbar condition which began or was
exacerbated on March 12, 2009.
The March 12, 2009 report from an emergency medical service does not constitute
probative medical evidence, as it was not prepared by a physician as defined by the Act.10
However, it supports that appellant sought immediate emergency treatment after the lifting
incident at work. The x-ray reports and MRI scan document that appellant suffered from, and
was treated for, a lumbar condition following the accepted March 12, 2009 incident.
While none of the reports of appellant’s attending physicians is completely rationalized,
they are consistent in indicating that he sustained an employment-related lumbar injury on
March 12, 2009 and are not contradicted by any substantial medical or factual evidence of
record. While the reports are not sufficient to meet his burden of proof to establish his claim,
they raise an uncontroverted inference between appellant’s claimed condition and the accepted
employment injury, and are sufficient to require the Office to further develop the medical
evidence and the case record.11 The case will be remanded to the Office to obtain a rationalized
opinion from a qualified physician as to whether appellant’s back condition is causally related to
10

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a physician under section 8101(2) of the Act, which provides: “(2) ‘physician’
includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law.” See Merton J. Sills, 39 ECAB 572,
575 (1988).
11

See Virginia Richard, supra note 9; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989).

5

the accepted incident. After such development as necessary, it should issue an appropriate
decision in order to protect appellant’s rights of appeal.
CONCLUSION
The Board finds that this case is not in posture for decision on whether appellant
sustained an injury in the performance of duty.12
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for action consistent with
the terms of this decision.
Issued: August 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

In light of the Board’s ruling on the first issue, the second issue is moot.

6

